Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct 14, 2020 was filed after the mailing date of the non-final office action on 5/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter/Reasons for Allowance 

Claims 1,12-13, 29,33-34,37-38,44-45,47 and 49-55 are allowed.

Election/Restrictions
Claims 1, 12, 29 and 49-55 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13, 33-34,37-38, 44-45, 47, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II set forth in the Office action mailed on September 6, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is the examiner’s reasons for allowance: Applicant’s arguments dated Oct 14, 2020, have resulted in the withdrawal of the rejection of claims 1, 12, 29 and 49 under 35 U.S.C. 103 as being obvious over WO 2013/057322 ("WO '322").
The closest prior art is WO ‘322, that teaches LSD1 inhibitors (including the LSD1 inhibitor claimed)1 can be administered with another active agent (including anti-cancer drugs, azacitidine and decitabine) to treat diseases synergistically, see page 111, lines 21-26.
WO ‘322 teaches a cytotoxic drug which can be used as an antineoplastic agent in combination with a compound of the present invention, for example, an antimetabolite such as pyrimidine analog antimetabolite drugs such as azacitidine (aka azacytidine) and decitabine, see page 113, paragraph 4. 
However, this allegation of synergy by WO ‘322 is not sufficient to support the obviousness rejection as Applicant has provided actual evidence of synergy between ORY-1001 and azacytidine and decitabine (i.e., unexpected results) as noted below. 

Further, see the specification on page 48, 1.2.10.1 where a synergistic effect between ORY-1001/Decitabine was detected Fa>0.5 (n=2) in both MV(4;11) and MOLM-13 cells.
There is no teaching in the prior art where one of ordinary skill in the art would expect ORY-1001 to show synergy in combo with either azacytidine or decitabine. Therefore, Applicant’s evidence of synergy for its claimed combination is unexpected and therefore overcomes the prima facie case of obviousness.
An updated STN search (dated Jan 13 2021 accompanying this action) noted the aspect of the combination of ORY-1001 and decitabine to be free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 LSD1 inhibitor as (trans)-N1-((1 R,2S)-2-phenylcyclopropyl) cyclohexane-1,4-diamine (aka CAS Reg. No. 1431304-21-0), see claim 80, page 226, see below.